            Case 2:17-cv-00587-JFC Document 13 Filed 06/17/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JESSE J. ALMENDAREZ,                         )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )
                                             )       Civil Action No. 17-587
PA STATE LOTTERY                             )
                                             )
and                                          )
                                             )
RIVERS CASINO                                )
                                             )
               Defendants.                   )



                                 MEMORANDUM OPINION


       Pending before the court is a handwritten letter from Jesse J. Almendarez (“plaintiff”) to

the clerk of court, which the court has construed as a motion to amend or reopen the complaint in

Civil Action No. 17-587 (ECF No. 11). The motion can be resolved without a response from

defendants.

       On May 5, 2017, plaintiff filed two complaints, one against the PA State Lottery at civil

action number 17-587, (17-587 ECF No. 1), and the other against Rivers Casino at civil action

number 17-588. (17-588 ECF No. 1). On June 12, 2017, plaintiff filed a third complaint against

the PA State Lottery at civil action number 17-589, (17-589 ECF No. 5). All three complaints

involve the same kind of claim, namely, that the named defendant engaged in a “false

advertising” scheme to promote gambling.

       On July 27, 2017, the court issued an opinion and order (ECF Nos. 8, 9), dismissing the

complaints without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). As explained at length in

                                                 1
          Case 2:17-cv-00587-JFC Document 13 Filed 06/17/20 Page 2 of 3




the opinion, the court determined that plaintiff failed to state a valid federal claim and failed to

establish the requirements for this court to exercise diversity of citizenship jurisdiction.

       The court instructed that if Almendarez did not file an amended complaint by August 17,

2017, the cases would be closed. Almendarez did not file a timely amended complaint. On

September 13, 2017, the court issued an order closing the cases (ECF No. 10).

       There has been no activity on the docket for almost three years. On May 26, 2020,

Almendarez submitted the pending motion. Almendarez represents that the amount in

controversy exceeds $75,000 and explains that he attempted to settle the cases while located at

the Federal Medical Center in Butner, North Carolina, where he is civilly committed. Although

it is difficult to determine the precise relief requested, it appears that Almendarez is asking the

court to reopen or settle the cases.

       Pursuant to 28 U.S.C. § 1915, the court must dismiss any case in which the complaint

asserts claims that are frivolous or malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§1915(e)(2)(B). Although courts have a special obligation to construe a pro se litigant's

pleadings liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended (Sept. 19, 2011), the court concludes there is

no basis to reopen these cases. To the extent that Almendarez is requesting a settlement, the

court, obviously, lacks authority to impose a settlement on the parties.

       The court’s 2017 opinion explained at length why Almendarez’s original complaints

failed to state any viable claims. Although Almendarez now recites facts that may support

diversity of citizenship jurisdiction, he has not pleaded a cognizable claim. At most, the

attachments to the motion allege unsubstantiated claims of winning Pennsylvania lottery tickets


                                                  2
          Case 2:17-cv-00587-JFC Document 13 Filed 06/17/20 Page 3 of 3




and jackpots on Rivers Casino slot machines. The May 26, 2020 motion did not address the

shortcomings identified by the court in its 2017 opinion or explain why Almendarez is entitled to

relief. In sum, reopening the cases would be futile.

       In addition, Almendarez provided no explanation or justification for failing to comply

with the court’s deadline (almost three years ago) to file an amended complaint. The court is not

aware of a proper procedural basis for Almendarez to renew his complaint after this lengthy

passage of time. See Black Bear Energy Servs., Inc. v. Youngstown Pipe & Steel, LLC, No. CV

15-50, 2017 WL 2985432, at *9 (W.D. Pa. July 13, 2017) (declining to reinstate complaint under

Federal Rules of Civil Procedure 60(b), 59(e), or 54(b), or pursuant to the court’s inherent

power). As the court explained, adhering to the original dismissal of the case supports the

fairness of finality and protects the defendants from prejudice caused by a plaintiff’s substantial

delays in litigating the case. Id. at *7. The same analysis applies in this case.




       For the foregoing reasons, this court is compelled to dismiss plaintiff’s motion to amend

or reopen his complaint (ECF No. 11). An appropriate order will follow.




Dated: June 17, 2020                                          /s/ Joy Flowers Conti
                                                              Joy Flowers Conti
                                                              Senior United States District Judge




                                                  3
